DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
 
Status of Claims
Claims 1-8,11-13,16-18, 22, 25-26, 34-35 and 44 are pending.  

Allowable Subject Matter
Claims 1-8,11-13,16-18, 22, 25-26, 34-35 and 44 now renumbered 1-20  are allowed.
The closest prior art of record is Jia et al (Pub No.: US 2018/0173971)  in view of Tao et al (NPL titled: Robust face detection using local CNN and SVM based on kernel combination). Jia discloses a system for identifying a defined object (autonomous or  	However, Jia does not expressly disclose accessing the digital representation 
 	Tao, in an analogous art, discloses the system, accessing the digital representation received from the at least one sensor each technique configured to identify a signature defined by the defined object (CNN extracted different patches – see Fig 2) and causing each technique to assess the digital representation: identify any signature candidate defined by the object represented in the digital representation (local kernel measure local similarity – see section 4.3, [p][001-002]). 	Note the discussion above; none of the cited references disclose that the two techniques used are different and the signature being specific to that technique. 
 	The current method improve over the prior art by the application of at least two different object identification techniques configured to be complementary to compensate for any known inaccuracies of each technique. The selection of the at least two techniques may be influenced by a range of factors and is typically influenced by at least one of characteristics of the defined object, configuration of the at least one sensor, and operating environment of the at least one sensor. The complementary relationship between techniques is configured manually, automatically, or a combination of these two approaches. This allows the system to be strategically configured to enhance overall reliability and accuracy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    December 30, 2021